DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 3/15/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the depression of the cap in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 12-13,18, 21-26 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the phrase “a motor coupled to the chain” appears to be inaccurate given the teaching in the specification and the illustrations in the drawings (it appears that the recesses are formed by the motor coupled to the shaft/axle). 
Claim 9 is indefinite since all that the applicant considers to be encompassed by the phrase “depression of the cap” in line 2 cannot be determined.
Claim 18 is indefinite because it is not clear what the word “substantially” is intended to encompass since the resulting claim 18 does not clearly set forth the meets and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 12-13, 18, 21-24 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (3,037,713).
Carroll discloses in Figs. 1-6, a grinder, comprising: a body 8 comprising: a first end 9; a second end 10 defining an opening 12; an axle 14 an interior surface defining an inner chamber (where the chains 18 are located) extending from the opening at least partially towards the first end; a chain 18 positioned within the inner chamber and a motor 16 coupled to the chain, the motor configured to cause rotational or reciprocal motion of the chain within the inner chamber.
Carroll may not disclose that the chain comprising a plurality of balls.
However, examiner notes that the applicant has not recited any criticality to suggest that changing the chain with ball chain produces an unexpected result (see paragraph [0062] of the applicant’s specification). Optimization as it relates to changing essential components is not patentable - unless criticality for the arrangement is recited - and is considered obvious and within the skill of one working in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the invention of Carroll to include ball change with different numbers of balls and size since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose.
Claims 1-3, 6, 12-13, 18, 21-24 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (5,697,563).
Fujimoto et al discloses in Figs. 1-4, a gri99nder, comprising: a body 3 comprising: a first end 5; a second end (lowermost portion of the crusher) defining an opening (where shaft 7 enters the crushing chamber from the second end insofar as the 
Fujimoto et al may not disclose that the chain comprising a plurality of balls.
However, examiner notes that the applicant has not recited any criticality to suggest that changing the chain with ball chain produces an unexpected result (see paragraph [0062] of the applicant’s specification). Optimization as it relates to changing essential components is not patentable - unless criticality for the arrangement is recited - and is considered obvious and within the skill of one working in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the invention of Fujimoto et al to include ball change with different numbers of balls since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over either Carroll or Fujimoto et al in view of Change (9,480,989).
Modified device of Carroll or Fujimoto et al has most of the elements of this claim but for an orientation sensor.
Chang teaches that it is conventional to provide a grinder with an orientation sensor (col. 6 lines 55-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Chang to provide the 
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a grinder with chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725